Order entered May 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00596-CR

                               EX PARTE STEVEN SPRIGGS

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54549-P

                                           ORDER
       The Court has received appellant’s appeal from the trial court’s order denying his motion

to set a reasonable bail. The appeal is accelerated pursuant to Texas Rule of Appellate Procedure

31.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order. No extensions will be granted.

       We ORDER Lisabeth Kellet, official court reporter of the 203rd Judicial District Court,

to file the reporter’s record of the hearing on appellant’s motion to set bail, within FIFTEEN

DAYS of the date of this order. No extensions will be granted.

       Appellant’s brief is due within THIRTY DAYS of the date of this order. The State’s

brief is due within FORTY-FIVE DAYS of the date of this order. If any party does not file its

brief within the time specified, the appeal will be submitted without that party’s brief. See TEX.

R. APP. P. 31.1.
        The appeal will be submitted without argument on July 5, 2013 to a panel consisting of

Justices Lang, Myers, and Evans.

        We DIRECT the Clerk to send copies of this order by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk, Criminal Records

Division; Lisabeth Kellett, official court reporter, 203rd Judicial District Court; and counsel for

all parties.



                                                     /s/    DAVID EVANS
                                                            PRESIDING JUSTICE